Citation Nr: 1619247	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO. 14-16 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a left shoulder disability, to include chronic bursitis.

2. Entitlement to service connection for a right shoulder disability, to include chronic bursitis, to include as secondary to a nonservice-connected left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1965 to April 1968 and from October 1970 to July 1979.  As a result of the Veteran's combat service, he is in receipt of the Combat Action Ribbon, two Purple Heart medals, and the Silver Star.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in June 2015. A transcript of the hearing is associated with the electronic claims files. In February 2016 correspondence, the Veteran was notified that the VLJ who presided over the hearing was no longer available to decide the case. He was given an opportunity to request another hearing, and informed that if no response was received within 30 days it would be presumed that another hearing was not desired. No response was received. As such, the Board will proceed.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.




REMAND

Where a preexisting disease or injury is noted on an entrance examination, that preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).

In this case, the Veteran served on active duty from May 1965 to April 1968 and from October 1970 to July 1979. On the Veteran's May 1965 enlistment examination, the examiner noted the Veteran's upper extremities to be abnormal, and stated the left shoulder was characterized by an occasional cracking sensation. As such, the Board finds that the Veteran's left shoulder disability was noted upon entry for his period of service from May 1965 to April 1968, and therefore the presumption of soundness does not apply to that period. However, the presumption of aggravation does still apply. As such, the Board must remand the issue of service connection for a left shoulder disability to determine whether there is clear and unmistakable evidence that the disability was not aggravated beyond the normal progression of the disability by his active duty service. 

Concerning the right shoulder disability, the Veteran has argued that service connection is warranted as secondary to the left shoulder disability. As such, the Board finds that any determination with respect to the claim of service connection for the left shoulder would materially affect a determination concerning the right shoulder. As such, the claims are inextricably intertwined, and the right shoulder disability must be remanded as well. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Make appropriate efforts to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature of the Veteran's left shoulder and right shoulder disability. The electronic claims file must be reviewed by the examiner and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

Concerning the left shoulder:

a) Is there clear and unmistakable evidence that the Veteran's pre-existing left shoulder disability, to include bursitis and crepitus, was not permanently worsened beyond the natural progress of the disability?

For the purposes of this question, the examiner should assume the left shoulder disability pre-existed the Veteran's active duty service. Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service."

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the left shoulder disability by active duty service.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.  As the Veteran is confirmed to have served in combat, his lay testimony of injuries sustained in service will be sufficient to establish an in-service incurrence as it is consistent with the circumstances, conditions, or hardships of that service.  

Concerning the right shoulder:

a) Is it at least as likely as not (a fifty percent probability or greater) that the right shoulder disability was caused by the left shoulder disability?

b) If the left shoulder disability did not cause the right shoulder disability, is it at least as likely as not (a fifty percent probability or greater) that the right shoulder disability was aggravated (permanently worsened beyond its natural progression) by the left shoulder disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of right shoulder disability by the service-connected disability.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right shoulder disability is otherwise related to his active duty service?

A detailed rationale supporting the examiner's opinion must be provided. Review of the entire claims file is required; however, attention is invited to a May 1965 service treatment record noting left shoulder cracking on entry, an October 1965 service treatment record showing a two year history of left shoulder pain and normal x-rays, a December 1965 normal x-ray report, and a July 1967 treatment record noting a three year history of left shoulder pain.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




